Citation Nr: 0723580	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-20 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of the L1-L2 with tight quadriceps and hamstrings, 
sway back and strain at the lumbar joint, currently evaluated 
as 50 percent disabling.  

2.  Entitlement to service connection for a sleep disorder, 
to include as secondary to or aggravated by service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that in April 2004, the veteran filed a claim 
for an increased rating for his lumbar spine disability, 
which at that time was evaluated as 40 percent disabling; 
this claim was denied by a September 2004 rating decision.  
Subsequently, a March 2006 rating decision granted an 
increase to 50 percent for the veteran's lumbar spine 
disability, effective the date of his April 2004 claim.  The 
veteran has not withdrawn his claim as to this issue; thus 
the Board finds that it is still properly on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).  

The veteran requested a personal hearing with a Decision 
Review Officer, and a hearing was scheduled for November 
2005.  The day of the hearing the dictation equipment was not 
functioning properly and the veteran agreed to an informal 
conference instead of his requested hearing.  The "Decision 
Review Officer Conference Report" from that meeting has been 
associated with the claims file.  The Board finds that no 
hearing request is pending at this time.  

After this appeal was certified to the Board, in May 2006, 
the veteran submitted additional evidence.  The evidence 
received from the veteran was accompanied by waivers of local 
RO review, and therefore the Board may review this evidence 
in the first instance.  See 38 C.F.R. § 20.1304(c) (2006).




FINDINGS OF FACT

1.  The veteran's lumbar spine disability is currently 
manifested by limitation of range of motion and no pain free 
motion.  Unfavorable ankylosis of the entire spine, 
significant neurological changes, and incapacitating episodes 
of at least 6 weeks during the past 12 months are not shown.

2.  The preponderance of the competent medical evidence is 
against a finding that there is a medical relationship 
between the veteran's sleep disorder and his military service 
or service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for residuals of fracture of the L1-L2 with tight quadriceps 
and hamstrings, sway back and strain at the lumbar joint, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs), 5235 through 5243 (2006).

2.  A sleep disorder was not incurred in or aggravated by 
service and is not proximately due to, a result of, or 
aggravated by service or a service-connected disease or 
injury.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006); Allen v. Brown, 7 Vet. App. 
439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

As to the veteran's claim for an increased rating for his 
service-connected lumbar spine disability, by letter dated in 
May 2004, which is before initial consideration of the claim, 
VA advised the veteran of the essential elements of the VCAA.  
VA informed the veteran of the types of evidence needed in a 
claim for an increased rating.  VA also told him that it 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  VA told him that it was responsible for obtaining 
any evidence held by a federal government agency.  The 
veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

Regarding the veteran's claim for service connection for a 
sleep disorder, by letter dated in July 2004, which is before 
initial consideration of the claim, VA advised the veteran of 
the essential elements of the VCAA.  VA informed the veteran 
of the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Neither of the above notification letters 
discussed the last two elements; however, the Board finds no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Regarding the veteran's claim for an increased 
rating, the veteran is appealing the degree of disability, 
demonstrating that he has actual knowledge of this element.  
As there will be no further increase as a result of this 
decision, further information about effective dates is not 
needed.  Regarding the veteran's claim for service 
connection, as the Board concludes below that the 
preponderance of the evidence is against that claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  
Furthermore, the veteran was given notice as to degrees of 
disability and effective dates in a letter sent March 2006 
(the same month as the Court's decision in Dingess/Hartman).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records, VA treatment records, a Decision Review Officer's 
conference report, service medical records, and some service 
personnel records.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating the claims.  In fact, in March 2006, the 
veteran submitted a statement reporting that he had no more 
evidence or information to submit.  VA examinations were 
provided in connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that his service-connected lumbar spine 
disability is more disabling than currently evaluated.  The 
low back disorder is characterized as set forth in the 
"issue" on the title page.  A 40 percent rating had long 
been assigned.  By rating decision of March 2006, a 50 
percent rating was assigned.  It was determined that the 
recent evidence has essentially revealed no pain free motion.  
As such, it was held that the back impairment should be rated 
as analogous to unfavorable ankylosis of the thoracolumbar 
spine.  Thus the 50 percent rating was warranted.  It was 
otherwise held that incapacitation episodes as defined were 
not shown, thus a 60 percent rating was not warranted.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath, 1 Vet. App. 589.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, in relevant 
parts: 

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, DC 5243. 

Diagnostic Code 5235 (vertebral fracture or dislocation), 
DC 5236 (sacroiliac injury and weakness), DC 5237 
(lumbosacral or cervical strain), DC 5238 (spinal stenosis), 
DC 5239 (spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
DC 5243 (intervertebral disc syndrome) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), in relevant 
parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, DCs 5235 through 5243.  

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate DCs for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For 
the purpose of rating disability from arthritis, the cervical 
vertebrae, dorsal vertebrae, and lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the veteran 
warrants an evaluation in excess of 50 percent for his lumbar 
spine disability.  The only way the veteran would warrant an 
evaluation in excess of 50 percent would be if he had 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months, unfavorable ankylosis of 
the entire spine, or compensable neurological manifestations 
of his disability.  See 38 C.F.R. § 4.71a, DCs 5235 through 
5243.  There is no competent evidence of at least 6 weeks of 
bed rest prescribed by a physician during the past 12 months; 
nor is there any competent evidence that the veteran has 
unfavorable ankylosis of his entire spine.  In fact, at the 
December 2005 VA examination, the veteran had forward flexion 
of his lumbar spine to 60 degrees. 

As noted above, when not considering incapacitating episodes 
under DC 5243, the orthopedic and neurological manifestations 
of spinal injuries are properly evaluated separately, and 
combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DCs 
5235 through 5243.  In this case, the VA examiner from 
December 2005 diagnosed the veteran with chronic L1 
compression fracture with degenerative joint disease with 
right lower extremity radiculopathy.  At the examination, the 
veteran reported that his back pain radiated into his right 
lower extremity.  The neurological examination at that time, 
however, revealed no abnormality to light touch.  There was 
full strength in the ankle dorsiflexors and plantar flexors, 
and extensor hallucis longus was also full strength in the 
right lower extremity.  Reflexes were somewhat diminished 
bilaterally.  The examiner's impression was that the veteran 
should have an MRI (magnetic resonance imagine) done to 
determine if there was any neurological impingement in his 
spinal column.  

The veteran submitted a report of an MRI of his lumbar spine 
done by a private physician in March 2006.  The physician's 
impression was that there was "no significant central canal 
stenosis, neural foraminal narrowing or nerve root 
impingement."  This is strong evidence against a finding 
that the veteran currently has neurological manifestations 
related to his service-connected lumbar spine disability that 
would warrant a compensable rating.  

The veteran also submitted a June 2006 opinion from another 
private physician.  Regarding the veteran's complaints of 
pain, cramps, and numbness in the lower extremities, this 
physician opined that: 

I believe that we are dealing with degenerative 
joint disease with radiculopathy affecting both 
lower extremities with the right side being more 
involved that the left...I believe that the 
[veteran's] symptoms are consistent with a pseudo 
claudication syndrome rather than vascular 
claudication.  However, if the patient had complete 
evaluation for his spine and no significant 
pathology was found then, I would recommend doing 
an MRA or CTA to confirm the clinical diagnosis and 
the Doppler diagnosis.  

In this report, the physician mentions reviewing an April CAT 
(computed axial tomography) scan, but does not reference the 
veteran's March 2006 MRI.  There is no suggestion that the 
MRI was reviewed prior to this opinion.  The Board gives more 
weight to the impression given by the physician who performed 
the March 2006 MRI, as it is based on a more complete 
examination.  Based on the above, the Board finds that the 
veteran does not currently have neurological manifestations 
related to his service-connected lumbar spine disability 
sufficient to warrant a compensable rating.  

The Board notes that it has specifically considered the 
guidance of DeLuca, supra; however, the analysis in DeLuca 
does not assist the veteran in this case, as he is receiving 
the maximum disability evaluation for limitation of motion of 
the lumbar spine.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
50 percent for residuals of fracture of the L1-L2 with tight 
quadriceps and hamstrings, sway back and strain at the lumbar 
joint, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for residuals 
of fracture of the L1-L2 with tight quadriceps and 
hamstrings, sway back and strain at the lumbar joint, are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not exceptional nor unusual 
such as to preclude the use of the regular rating criteria. 

III. Service Connection

The veteran asserts that he has a sleep disorder as a result 
of his service.  Also, at his December 2004 VA sleep study he 
stated that his longstanding back pain has contributed to 
problems with sleep.  A VA examiner reported that at the 
veteran's December 2005 VA examination, he was "emphatic 
that he is not claiming that the sleep apnea is a result of 
the constant low back pain."  It is in part noted that 
appellant complained of low back pain precluding exercise, 
leading to weight gain, resulting in his sleep disorder.  
However, in a statement of accredited representation and 
appellant's brief, the veteran's representative contends that 
the veteran's sleep apnea developed as a result of his lumbar 
spine disability.  Since it is unclear to the Board which 
theories of entitlement the veteran is claiming, both service 
connection and secondary service connection will be 
discussed.      

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b) (Oct. 2006); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

After a careful review of the evidence, the Board finds that 
the preponderance of it is against the veteran's claim that 
he has a sleep disorder that is related to his active 
military service or a service-connected disability.  The 
veteran's service medical records do not show any treatment 
for, or diagnosis of, any sleep disorder.  At the veteran's 
August 1967 separation examination, he did report that he had 
frequent trouble sleeping.  The examination revealed normal 
lungs and chest, and there were no defects or diagnoses noted 
relating to any sleep disorder.

After a VA sleep study in December 2004, the veteran was 
diagnosed with obstructive sleep apnea.  In March 2005 it was 
also noted that the veteran had nocturnal hypoxia related to 
obstructive sleep apnea and chronic obstructive pulmonary 
disease.  The first showing of any sleep disorder is over 35 
years after the veteran's service and evidence against a 
finding of any continuing sleep disorder since service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  There is no competent medical 
evidence of record connecting the veteran's current sleep 
disorder to his active military service.  This evidence 
weighs heavily against a claim for direct service connection.  

As to any claim that a sleep disorder is secondary to the 
veteran's service connected lumbar spine disability, in 
December 2005, a VA examiner addressed this issue in the 
negative stating that "[t]here is no connection between [the 
veteran's] low back pain and his sleep apnea."  Also, there 
is no competent medical evidence of record suggesting that 
any sleep disorder is the result of the veteran's lumbar 
spine disability.  In fact, a VA outpatient record from 
December 2004 reported that a sleep study done on the veteran 
"did not show alpha intrusion which presents with pain 
syndromes."  This is evidence against a claim that a sleep 
disorder is secondary to, or aggravated by, the veteran's 
service-connected lumbar spine disability.  See 38 C.F.R. 
§ 3.310.  Furthermore, one VA examiner has reported that the 
veteran himself is "emphatic that he is not claiming that 
the sleep apnea is a result of the constant low back pain."  

Finally, the evidence on file does not show that because of 
back problems he did not exercise and as such gained weight 
which resulted in the sleep disorder.  This relationship is 
not established or suggested by the competent evidence on 
file.  It is indicated that weight can, in general, affect 
sleep apnea, but in this case it is not shown that there was 
weight gained due to service connected disorder.

The veteran could render an opinion as to being tired or 
having trouble sleeping while he was in service.  However, as 
a lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Moreover, as noted above, the medical 
evidence on file is against the claim.  

In sum, the preponderance of the competent evidence is 
against a finding of a continuing in-service sleep disorder, 
aggravation of a sleep disorder by the veteran's service-
connected lumbar spine disability, and a nexus between the 
post service diagnosis of obstructive sleep apnea and service 
or service-connected lumbar spine disability.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an increased evaluation for residuals of 
fracture of the L1-L2 with tight quadriceps and hamstrings, 
sway back and strain at the lumbar joint, currently evaluated 
as 50 percent disabling, is denied.  

Entitlement to service connection for a sleep disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


